Exhibit 10.35

FORM OF EMPLOYMENT AGREEMENT BETWEEN THE

COMPANY AND ITS EXECUTIVE OFFICERS



EMPLOYMENT AGREEMENT





THIS EMPLOYMENT AGREEMENT entered into _______________, 200_ by and between MITY
Enterprises, Inc., a Utah corporation (the "Company") and _________________,
("Employee").



NOW THEREFORE, it is agreed as follows:



1.     Employment. Effective ___________, 200_, The Company hereby agrees to
employ the Employee and the Employee hereby accepts such employment by the
Company on the terms contained herein.



2.     Duties. During the term of this Agreement, Employee will be employed as
___________ of the Company to perform such duties for the Company commensurate
with such position and may be determined and assigned to him from time to time
by the President of the Company. The President or the Board of Directors may
change at its discretion the title and responsibilities of the Employee.



3.     Performance. Employee hereby accepts such employment for the compensation
hereinafter provided. During the period of his employment, Employee agrees to
devote his full-time efforts to the operations and affairs of the Company and to
the performance of such duties hereunder as may be assigned to him from time to
time by the President of the Company. During the term of this Agreement,
Employee shall not engage in any business or activity which is detrimental to
the Company or which interferes with Employee's discharge of his duties and
responsibilities hereunder. Employee may, however, be engaged in other
activities such as consulting and serving on other Boards of Directors, upon the
approval of the Company's Board of Directors.



4.     Compensation. For all employment services rendered by Employee during the
period of employment hereunder, the Company agrees to compensate Employee as set
forth below:



(a)     The annual base salary of Employee shall be ________________ and such
annual base salary shall be reviewed annually by the Board of Directors of the
Company and, at the Board's sole discretion, may be increased or decreased
depending upon the Company's success, Employee's performance during the year and
other factors deemed relevant by the Board of Directors of the Company;



(b)     Participation in the company's bonus plan at the Board's sole
discretion.



(c)     All compensation payable under this Agreement shall be subject to
customary withholding taxes and other employment taxes as required with respect
to compensation paid by a corporation to an employee.



5.     Additional Benefits. The Employee shall be entitled to participate in all
executive benefit programs offered from time to time and for which he is
eligible, including, without limitation, all health, medical, dental, and life
insurance programs, retirement plans, and any bonus plans adopted by the
Company. During the period of his employment, Employee shall be reimbursed for
his reasonable actual out-of-pocket business expenses incurred in the
performance of services to the Company hereunder, in accordance with the general
policy of the Company in effect from time to time.

 

 

--------------------------------------------------------------------------------

 

6.     Term and Termination. Except in the case of earlier termination as
provided herein, or unless extended by written agreement of the parties hereto,
this Agreement shall be for a term of five (5) years from the effective date
hereof and shall terminate immediately upon the expiration of the term. The
Company shall have the right, on written notice to Employee, to terminate
Employee's employment as follows:



(a)     Immediately at any time for cause. For purposes of this paragraph 6, the
term "cause" shall mean the willful breach or habitual neglect of Employee's
duties under this Agreement or as an employee of the Company, conviction of a
felony, or abuse of drugs or alcoholic beverages; or



(b)     At any time without cause provided the Company shall be obligated to pay
Employee his base salary for a ____________ month period under the terms of this
Agreement. This amount will be net of applicable taxes and other required
withholdings and any amount Employee may owe to the Company and shall not
include any amounts related to any executive bonus plans of the Company, payable
in equal monthly installments on the last day of each month commencing with the
month next following the date of termination.



The Employee's obligations set forth in paragraph 11 hereof and under the
Proprietary Information Agreement referenced in paragraph 10 below, shall
survive the expiration or termination of this Agreement.



7.     Death. In the event of Employee's death during the term of this
Agreement, this Agreement shall terminate immediately and Employee's legal
representative shall be entitled to receive the compensation due employee
through the last day of the calendar month in which the death shall have
occurred.



8.     Disability. If during the term of this Agreement Employee should fail to
perform his duties hereunder on account of illness or other incapacity which the
Board of Directors of the Company shall in good faith determine renders the
Employee incapable of performing his duties hereunder, and such illness or other
incapacity shall continue for a period of more than sixty (60) days, the Company
shall have the right, upon fifteen (15) days' notice to Employee, to terminate
this Agreement. In such event, Employee's right to be paid compensation
hereunder shall terminate thirty (30) days after the giving of such notice, but
Employee shall be entitled to disability payments and coverage upon the basis
available to Company employees under disability benefit plans, if any, of the
Company which may from time to time be in effect. However, if prior to the date
specified in such notice the Board of Directors of the Company determines that
Employee's illness or incapacity has terminated and that he is then capable of
satisfactorily performing his duties hereunder, and if Employee shall have
resumed the performance of such duties, Employee shall be entitled to resume his
employment hereunder as though such notice had not been given.



9.     Assignability. This Agreement shall not be assignable by either party
without the prior written consent of the other party, except that the Company
may assign this Agreement to any entity which acquires the Company resulting in
the exchange of more than 50% of the outstanding voting securities of the
Company for consideration issued, or caused to be issued, by the acquiring
corporation or its subsidiary.



10.     Proprietary Information Agreement. Employee will sign a MITY
Enterprises, Inc. Proprietary Information Agreement in the form attached hereto
as Exhibit "A."



 

- 2 -

--------------------------------------------------------------------------------

 

11.     Non-Compete Covenant. The Company and Employee agree that the Company's
successful operation depends, to a great extent, on Employee's special knowledge
and expertise regarding the Company's business and activities. Consequently,
during the term of this Agreement and for a period of three (3) years from the
date of termination of Employee's employment with the Company, Employee, in
consideration of the Company's agreement to employ Employee, agrees not to
engage, directly or indirectly, personally or as an employee, agent, consultant,
partner, manager, officer, director, shareholder or otherwise, in any activities
similar or reasonably related to those in which Employee shall have engaged
while employed by the Company nor render services similar or reasonably related
to those in which Employee shall have engaged while employed by the Company for
or on behalf of himself or any person, firm or business organization which
directly competes with the Company in any line of business in which the Company
engages or in which the Company's operating plan or budget prior to the
Employee's termination calls for the Company to engage during the following
three (3) years, nor shall Employee engage in such activities or render such
services to any other person or entity engaged in or about to become engaged in
such activities for or on behalf of such person, firm or business organization,
nor shall employee entice, induce, or encourage any of the Company's other
employees to engage in any activity which, were it done by Employee, would
violate any provision of the Proprietary Information Agreement referred to in
paragraph 10. Application of this paragraph shall apply only with respect to any
state, country or geographic area in which the Company does business, has done
business or anticipates doing business (as may be evidenced by the Company's
operating plan or budget prior to Employee's termination).



12.     Violation of Covenants. If any of the covenants or agreements contained
in paragraph 11 above or in the Proprietary Information Agreement referenced in
paragraph 10 above are violated, Employee agrees and acknowledges that any such
violation or threatened violation will cause irreparable injury to the Company
and that the remedy at law for any such violation or threatened violation will
be inadequate and that the Company will be entitled to injunctive relief without
the necessity of proving actual damages.



13.     Effect of Waiver. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision or of any subsequent breach of the same provision thereof.



14.    Severability. In the event that any portion, including any part of a
section or subsection, of this Agreement is invalid or unenforceable for any
reason, the remaining portions of this Agreement, including the remaining
section or subsection, if any, shall be severable and shall remain in full force
and effect. The Parties to this Agreement agree that the court making a
determination that any term of provision of this Agreement is unenforceable
shall modify the scope, duration, geographic area or application of the term or
provision to the maximum extent permitted by applicable law.



15.     Notices. Any notice required to be given hereunder by any party to
another shall be in writing and delivered personally or sent by certified mail,
postage pre-paid, return receipt requested, as follows: if to Employee, at his
address appearing on the payroll records of the Company, and, if to the Company,
at its principal executive office at 1301 West 400 North, Orem, Utah 84075.



16.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah.



17.     Other Agreements. This Agreement does not conflict with or violate any
other employment agreement or covenant not to compete to which Employee is a
party. This Agreement, including any Exhibits hereto, constitutes the complete
contract between the Company and Employee. All other prior written or oral
understandings between the Company and Employee regarding the matters set forth
herein are superseded by this Agreement. Any modification of this Agreement must
be in writing and signed by both parties.



 

- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREFORE, the parties hereto have executed this Agreement effective
as of the day and year first above written.





MITY ENTERPRISES, INC.                    





By: ______________________________

Gregory L. Wilson, President                






__________________________________

Executive Officer                                   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 4 -

--------------------------------------------------------------------------------

 